Case 1:19-cr-00869-ER Document 116-4 Filed 09/22/21 Page 1 of 4




   Exhibit D
         Case 1:19-cr-00869-ER Document 116-4 Filed 09/22/21 Page 2 of 4
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      January 10, 2020

BY E-MAIL
Lorin L. Reisner, Esq.
Richard C. Tarlowe, Esq.
Andrew D. Reich, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019

                Re:    United States v. Neil Cole, 19 Cr. 869 (ER)

Dear Counsel:

                We write in response to your December 17, 2019 letter. The Government does not
believe a bill of particulars is required or necessary in this case. That said, with regard to your
specific requests for information, we voluntarily respond as follows. The Government reserves the
right to supplement or amend this information as needed and these responses are not intended to limit
the Government’s proof at trial.

                Request 1:             The “representative of Company-1” referenced in paragraph
                                       18 is               . The “representatives of Company-1”
                                       referenced in paragraphs 17, 21, 22, 29, 30, and 37 include
                                                                                          .    The
                                       “representative of Company-1” who sent an email on or about
                                       September 26, 2014 to Iconix attaching invoices is        .
                                       See ICON-SEC-001685.

                Request 2:             The information you have requested is contained in the
                                       Government’s discovery production. See, e.g., ICON-059-
                                       00023136; ICON-059-00023136; ICON-SEC-001683.

                Request 3:             This request seeks evidentiary detail beyond what the
                                       Government is required to provide under the law. See, e.g.,
                                       United States v. Leonelli, 428 F. Supp. 880, 881 (S.D.N.Y.
                                       1977) (“the law does not impose upon the Government an
                                       obligation to preview its case or expose its legal theories”);
                                       United States v. Rittweger, 259 F. Supp. 2d 275, 292-93
                                       (S.D.N.Y. 2003) (denying bill of particulars request as “an
                                       impermissible attempt to compel the Government to provide
                                       the evidentiary details of its case”) (internal quotation marks
Case 1:19-cr-00869-ER Document 116-4 Filed 09/22/21 Page 3 of 4

                                                                            Page 2


                      omitted); United States v. Bellomo, 263 F. Supp. 2d 561, 580
                      (E.D.N.Y. 2003) (“A bill of particulars is not designed to:
                      obtain the government’s evidence; restrict the government’s
                      evidence prior to trial; assist the defendant’s investigation;
                      obtain the precise way in which the government intends to
                      prove its case; interpret its evidence for the defendant, or
                      disclose its legal theory.”).

                      The indictment in this matter is well-detailed and itself
                      provides thorough information about the specifics of the
                      charges against the defendant, including about the issue that
                      is the subject of your request. Additionally, the Government
                      has already produced ample, well-organized, well-indexed,
                      and easily-searchable discovery, including information
                      relevant to this request. These disclosures are sufficient to
                      satisfy the Government’s obligations. See, e.g., United States
                      v. Mandell, 710 F. Supp. 2d 368, 385 (S.D.N.Y. 2010)
                      (denying request for particularization of alleged
                      misrepresentations where the indictment was 34 pages long
                      and Government had provided voluminous, organized
                      discovery); United States v. Kazarian, 10 Cr. 8795 (PGG),
                      2012 WL 1810214, at *25 (S.D.N.Y. 2012) (“The Court is
                      satisfied that the Government has met its discovery
                      obligations and that Mirzoyan has sufficient notice of the
                      charges against him in order to adequately prepare for trial.
                      Therefore, the Court declines to order a bill of particulars.”).

    Request 4:        The information you have requested is contained in the
                      Government’s discovery production. See, e.g., ICON-147-
                      00000004; ICON-151-00000004.
Case 1:19-cr-00869-ER Document 116-4 Filed 09/22/21 Page 4 of 4

                                                                           Page 3


    Request 5:        Although the Government is not required to disclose the
                      identity of other co-conspirators of the defendant, see, e.g.,
                      United States v. Nachamie, 91 F. Supp. 2d 565, 572-73
                      (S.D.N.Y. 2000) (setting forth six factors for a court to
                      consider when determining whether to order disclosure of the
                      identity of unindicted co-conspirators), the Government
                      voluntarily discloses that co-conspirators include

                                    As noted above, the Government reserves the
                      right to amend or supplement this disclosure as it continues to
                      evaluate the evidence.




                               Very truly yours,

                               GEOFFREY S. BERMAN,
                               United States Attorney


                         By:      /s/
                               Edward Imperatore/Scott Hartman/Jared Lenow
                               Assistant United States Attorneys
                               (212) 637-2327/2527/1068
